
	
		II
		109th CONGRESS
		2d Session
		S. 3824
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Talent introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for uniform penalties for violating
		  regulations within the National Park System, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park System Uniform
			 Penalty Amendment Act.
		2.Uniform
			 penalties
			(a)In
			 generalThe first section of the Act of March 2, 1933 (47 Stat.
			 1420, chapter 180), is amended by striking imprisonment. and
			 inserting the following: imprisonment, unless the violation occurs at a
			 park, site, monument, or memorial that is part of the National Park System, in
			 which case the violation shall be subject to the appropriate penalty under
			 section 3 of the National Park Service Organic Act (16 U.S.C. 3) and subchapter
			 C of chapter 227 of part II of title 18, United States Code..
			(b)Administration
			 by Secretary of InteriorSection 2(k) of the Act of August 21,
			 1935 (16 U.S.C. 462(k)), is amended by striking proceedings. and
			 inserting the following: proceedings, unless the violation occurs at an
			 area that is part of the National Park System, in which case the violation
			 shall be subject to the appropriate penalty under section 3 of the National
			 Park Service Organic Act (16 U.S.C. 3) and subchapter C of chapter 227 of part
			 II of title 18, United States Code..
			
